Name: Commission Directive 2013/26/EU of 8Ã February 2013 adapting certain directives in the field of food safety, veterinary and phytosanitary policy, by reason of the accession of Croatia
 Type: Directive
 Subject Matter: agricultural policy;  Europe;  European Union law;  health;  European construction
 Date Published: 2013-06-10

 10.6.2013 EN Official Journal of the European Union L 158/376 COMMISSION DIRECTIVE 2013/26/EU of 8 February 2013 adapting certain directives in the field of food safety, veterinary and phytosanitary policy, by reason of the accession of Croatia THE EUROPEAN COMMISSION, Having regard to the Treaty of Accession of the Republic of Croatia, and in particular Article 3(4) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 50 thereof, Whereas: (1) Pursuant to Article 50 of the Act of Accession, where acts of the institutions adopted prior to accession require adaptation by reason of accession, and the necessary adaptations have not been provided for in the Act of Accession or its Annexes, the Commission, if the original act was adopted by the Commission, shall, to this end, adopt the necessary acts. (2) The Final Act of the Conference which drew up the Treaty of Accession indicated that the High Contracting Parties had reached political agreement on a set of adaptations to acts adopted by the institutions required by reason of accession and invited the Council and the Commission to adopt these adaptations before accession, completed and updated where necessary to take account of the evolution of the law of the Union. (3) Commission Directives 1999/21/EC (1) and 2006/141/EC (2) should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Directives 1999/21/EC and 2006/141/EC are amended as set out in the Annex. Article 2 1. Member States shall adopt and publish, by the date of accession of the Republic of Croatia to the European Union at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from the date of accession of the Republic of Croatia to the European Union. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force subject to, and as from the date of the entry into force of the Treaty of Accession of the Republic of Croatia. Article 4 This Directive is addressed to the Member States. Done at Brussels, 8 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 91, 7.4.1999, p. 29. (2) OJ L 401, 30.12.2006, p. 1. ANNEX FOOD SAFETY, VETERINARY AND PHYTOSANITARY POLICY FOOD SAFETY LEGISLATION 1. 31999 L 0021: Commission Directive 1999/21/EC of 25 March 1999 on dietary foods for special medical purposes (OJ L 91, 7.4.1999, p. 29): in Article 4(1) the list starting with in Bulgarian and ending with medicinska Ã ¤ndamÃ ¥l, is replaced by the following list:  in Bulgarian: Ã Ã ¸Ã µÃ Ã ¸Ã Ã ½Ã ¸ Ã ÃÃ °Ã ½Ã ¸ Ã ·Ã ° Ã Ã ¿Ã µÃ Ã ¸Ã °Ã »Ã ½Ã ¸ Ã ¼Ã µÃ ´Ã ¸Ã Ã ¸Ã ½Ã Ã ºÃ ¸ Ã Ã µÃ »Ã ¸   in Spanish: Alimento dietÃ ©tico para usos mÃ ©dicos especiales   in Czech: DietnÃ ­ potravina urÃ enÃ ¡ pro zvlÃ ¡Ã ¡tnÃ ­ lÃ ©kaÃ skÃ © Ã ºÃ ely   in Danish: Levnedsmiddel/Levnedsmidler til sÃ ¦rlige medicinske formÃ ¥l   in German: DiÃ ¤tetisches/DiÃ ¤tetische Lebensmittel fÃ ¼r besondere medizinische Zwecke (Bilanzierte DiÃ ¤ten)   in Estonian: Toit meditsiinilisel nÃ ¤idustusel kasutamiseks   in Greek: Ã Ã ¹Ã ±Ã ¹Ã Ã ·Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã Ã Ã ¹Ã ¼Ã ± Ã ³Ã ¹Ã ± Ã µÃ ¹Ã ´Ã ¹Ã ºÃ ¿Ã Ã  Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ¿Ã Ã  Ã Ã ºÃ ¿ÃÃ ¿Ã Ã    in English: Food(s) for special medical purposes   in French: Aliment(s) diÃ ©tÃ ©tique(s) destinÃ ©(s) a des fins mÃ ©dicales spÃ ©ciales   in Croatian: Hrana za posebne medicinske potrebe   in Italian: Alimento dietetico destinato a fini medici speciali   in Latvian: DiÃ tiskÃ  pÃ rtika cilvÃ kiem ar veselÃ «bas traucÃ jumiem   in Lithuanian: Specialios medicininÃ s paskirties maisto produktai   in Hungarian: SpeciÃ ¡lis  gyÃ ³gyÃ ¡szati cÃ ©lra szÃ ¡nt  tÃ ¡pszer   in Maltese: Ikel dijetetiku gÃ §al skopijiet mediÃ i speÃ ifiÃ i   in Dutch: Dieetvoeding voor medisch gebruik   in Polish: Dietetyczne Ã rodki spoÃ ¼ywcze specjalnego przeznaczenia medycznego   in Portuguese: Produto dietÃ ©tico de uso clÃ ­nico   in Romanian: Alimente dietetice pentru scopuri medicale speciale   in Slovak: dietetickÃ ¡ potravina na osobitnÃ © lekÃ ¡rske Ã ºÃ ely   in Slovenian: Dietno (dietetiÃ no) Ã ¾ivilo za posebne zdravstvene namene   in Finnish: Kliininen ravintovalmiste/kliinisiÃ ¤ ravintovalmisteita   in Swedish: Livsmedel fÃ ¶r speciella medicinska Ã ¤ndamÃ ¥l . 2. 32006 L 0141: Commission Directive 2006/141/EC of 22 December 2006 on infant formulae and follow-on formulae and amending Directive 1999/21/EC (OJ L 401, 30.12.2006, p. 1): (a) in Article 11 in the list starting with  in Bulgarian and ending with TillskottsnÃ ¤ring, the following entry is inserted after the entry for French:  in Croatian: poÃ etna hrana za dojenÃ ad  and prijelazna hrana za dojenÃ ad ,; (b) in Article 12 in the list starting with  in Bulgarian and ending with TillskottsnÃ ¤ring uteslutande baserad pÃ ¥ mjÃ ¶lk the following entry is inserted after the entry for French:  in Croatian: poÃ etna mlijeÃ na hrana za dojenÃ ad  and prijelazna mlijeÃ na hrana za dojenÃ ad ,.